UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 18-1294


WILLIAM ANTHONY TACCINO,

                Plaintiff - Appellant,

          and

ORGANIZING FOR ACTION WILLIAM A. TACCINO, Volunteer,

                Plaintiff,

          v.

UNITED STATES OF AMERICA; VARIOUS       DEPARTMENTS AND
AGENCIES; PRESIDENT OF THE U.S.A. DONALD TRUMP; STATE OF
WEST VIRGINIA; WEST VIRGINIA GOVERNOR JIM JUSTICE; STATE OF
MARYLAND; MARYLAND GOVERNOR LARRY HOGAN; SOCIAL
SECURITY ADMINISTRATION; COMMISSIONER, SOCIAL SECURITY,

                Defendants - Appellees.



                                  No. 18-1295


WILLIAM ANTHONY TACCINO,

                Plaintiff - Appellant,

          and

ORGANIZING FOR ACTION WILLIAM A. TACCINO, Volunteer,

                Plaintiff,
             v.

UNITED STATES OF AMERICA; VARIOUS        DEPARTMENTS AND
AGENCIES; PRESIDENT OF THE U. S. A. DONALD TRUMP; STATE OF
WEST VIRGINIA; WEST VIRGINIA GOVERNOR JIM JUSTICE; STATE OF
MARYLAND; MARYLAND GOVERNOR LARRY HOGAN; SOCIAL
SECURITY ADMINISTRATION; COMMISSIONER, SOCIAL SECURITY,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cv-02112-GLR)


Submitted: June 20, 2018                                          Decided: June 28, 2018


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      William Anthony Taccino appeals the district court’s orders adopting the

magistrate judge’s recommendation and upholding the Commissioner’s denial of his

application for disability insurance benefits, and denying reconsideration.   We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Taccino v. Comm’r Soc. Sec., No. 1:14-cv-02112-GLR (D.

Md. Jan. 18, 2018; Feb. 23, 2018). We deny Taccino’s motion for default judgment and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3